Citation Nr: 0313035	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  01-03 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES
 
1.  Entitlement to service connection for congestive heart 
failure.

2.  Entitlement to service connection for angina pectoris.

3.  Entitlement to service connection for removal of colon 
polyp.

4.  Entitlement to an effective date earlier than July 6, 
1999, for the grant of service connection for sleep apnea. 

5.  Entitlement to an increased rating for duodenal ulcer 
with reflux esophagitis, hiatal hernia, currently evaluated 
as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought.  

The Board also notes that in the veteran's substantive 
appeal, dated in December 2002, he asserts an additional 
claim for increased rating for sleep apnea.  Because that 
issue is not before the Board on this appeal, it is hereby 
referred to the RO for appropriate action. 


REMAND

On his substantive appeal received in December 2002, the 
veteran indicated that he wanted a hearing before a travel 
section of the Board.  To ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
veteran's claims and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule a hearing before a 
travel section of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




